On application for rehearing

PER CURIAM.
Plaintiff’s application for rehearing complains of our failure to address her argument that it was error for the trial judge to refuse to permit her to testify that decedent, on the day before his death, expressed surprise and dissatisfaction on learning of defendant’s withdrawal of decedent’s money from the joint account. Our view was that, irrespective of the admissibility of that testimony, the trial judge’s credibility evaluation gave credence to defendant and not to plaintiff, and would have discredited that testimony. The result would have been the same. Our original opinion noted “the unattractiveness of credibility decisions that affect a joint account ... [whose] mere establishment does not establish donative intent.” We are not free, however, to disregard Miller, and plaintiff’s attempted distinction of Miller does not satisfy us that we may insist on a form for donations inter vivos that Miller holds unnecessary.
Rehearing is therefore refused.